







SEPARATION AGREEMENT


This Separation Agreement (“Separation Agreement”) is entered into between
Robert Stewart (“Executive”) and Amneal Pharmaceuticals LLC and Amneal
Pharmaceuticals, Inc. (f/k/a Atlas Holdings, Inc.) (collectively “Amneal” or the
“Company”) as of August 2, 2019 (the “Effective Date”). Capitalized terms not
otherwise defined herein shall have the meanings set forth in that certain
Employment Agreement between Executive and the Company entered into as of
December 16, 2017 (“Employment Agreement”) as amended from time to time.


In consideration of the mutual covenants and agreements hereinafter set forth,
and intending to be legally bound, the parties agree as follows:


1.Termination of Employment. Executive and Company hereby acknowledge and agree
to the termination of Executive’s employment without Cause, effective as of the
close of business on November 2, 2019 (the “Termination Date”). Executive will
not be required to, and will not, render any services on behalf of the Company
after the Termination Date. Notwithstanding the foregoing, in the event
Executive desires to accept employment with an unaffiliated third party on or
after October 1, 2019 (but subject to Section 6.4 of the Employment Agreement),
the Executive shall have the right, upon notice to the Company (a “New
Employment Notice”), to terminate his employment with the Company effective upon
the date immediately prior to the day he commences employment with such third
party. Upon receipt of a New Employment Notice the Company shall pay to
Executive in a lump sum any portion of Base Salary that would have otherwise
been due during the remainder of the Transition Period, and all other rights,
benefits and obligations of the Company and Executive pursuant to the Employment
Agreement and this Separation Agreement shall otherwise remain in full force and
effect as if Executive had remained an employee of the Company until the
Termination Date.


2.Severance Pay, Benefits and Additional Consideration. Subject to Executive’s
execution on or within forty-five (45) days following the Termination Date and
Executive’s non-revocation thereof of the Release set forth in Attachment A (the
“Release”), commencing on the Termination Date Executive shall receive (i) the
severance pay and benefits as set forth in Section 4.4.2 or, as applicable,
Section 4.4.3 of the Employment Agreement, and (ii) the Additional Consideration
(as defined below). In consideration for Executive (i) providing transition
services to Company from the Effective Date until the Termination Date (the
“Transition Period”); (ii) extending the non-competition provisions of Section
6.4 of the Employment Agreement from 9 months after the Termination Date until
fifteen months after the Termination Date (i.e., until February 2, 2021); and
(iii) extending the non-solicitation provisions of Section 6.5(ii) from 12
months after the Termination Date until twenty-one months after the Termination
Date (i.e., until August 2, 2021), Executive shall receive one million dollars
($1,000,000.00) (less applicable withholding of taxes) (the “Additional
Consideration”), payable in equal installments through the Company’s regular
payroll systems during the twenty-four month period following the Termination
Date. For the avoidance of doubt, Executive and Company agree that for purposes
of Section 6.4 of the Employment Agreement, a business shall be deemed to
compete directly with the Company only if it is engaged primarily in the
business of either (i) the marketing and promotion to healthcare professionals
of a prescription drug product containing carbidopa and levodopa with a primary
indication to treat the signs and symptoms of Parkinson’s Disease; or (ii) the
manufacture and sale of generic prescription drug products primarily in the U.S.
to national wholesalers and/or national chain drugstores. If Executive’s
employment is terminated prior to the Termination Date




Page 1

--------------------------------------------------------------------------------




by reason of Executive’s death or Disability, Executive shall be entitled to the
severance benefits and Additional Consideration as set forth in this Separation
Agreement. Executive shall be entitled to the support of his administrative
assistant and driver during the Transition Period at the Company’s expense.


3.Resignation from Directorships and Company Positions. Effective as of the
Effective Date, Executive agrees to and hereby does resign from any and all
offices and directorships with the Company and all of its direct and indirect
subsidiaries and affiliates, including but not limited to his position of
President and Chief Executive Officer and member of the Board of Directors of
the Company (the “Appointments”). Executive acknowledges that his resignation
from the Board of Directors of Amneal and as President and Chief Executive
Officer is not because of a disagreement with the Company on any matter related
to the Company’s operations, policies or practices. Executive agrees to execute
all documents reasonably requested by the Company to effectuate such
resignations. During the Transition Period Executive shall remain employed by
the Company as a Special Advisor to the Chief Executive Officer(s) or such other
position as reasonably agreed between Company and Executive.


4.Governing Law; Dispute Arising out of this Separation Agreement. Except to the
extent governed by federal law, this Separation Agreement and the Employment
Agreement shall be governed by and construed under the laws of the State of
Florida, without reference to Florida’s choice of law principles. Any dispute or
controversy arising out of or related to this Separation Agreement shall be
resolved exclusively by final and binding arbitration to be conducted pursuant
to Section 8.8 of the Employment Agreement, provided that any references in
Section 8.8 to “New Jersey” shall be replaced with “Florida.” Except as
specifically amended by this Separation Agreement, all of the terms and
conditions of the Employment Agreement, as applicable, remain in full force and
effect in accordance with the terms of the Employment Agreement.


5.Modifications. This Separation Agreement may not be released, discharged,
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
Executive and a duly authorized officer of Amneal. Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Separation
Agreement or the failure to assert any right that Executive or the Company may
have under this Separation Agreement shall not be deemed a waiver of such
provision or right or any other provision or right under this Separation
Agreement. This Separation Agreement and the Employment Agreement contain and
constitute the entire understanding and agreement of the parties with respect to
the subject matter hereof.


6.Construction of Separation Agreement. The parties agree that there shall be no
presumption that any ambiguity in this Separation Agreement is to be construed
against the drafter.


ROBERT STEWART                AMNEAL PHARMACEUTICALS, INC.
AMNEAL PHARMACEUTICALS LLC
                                                
By: /s/ Robert Stewart        By:     /s/ David Buchen            


Print Name: Robert Stewart        Print Name: David Buchen, SVP, CLO    
Date: August 2, 2019        Date: August 2, 2019                


Page 2

--------------------------------------------------------------------------------






ATTACHMENT A


RELEASE AGREEMENT




In exchange for the receipt of (i) the severance payments and benefits set forth
in Sections 4.4.2 and 4.4.3 of the Employment Agreement, dated December 16, 2017
(as amended, the “Employment Agreement”) between Robert Stewart (“Executive” or
“I”), on the one hand, and Amneal Pharmaceuticals LLC (the “Company”) and Amneal
Pharmaceuticals, Inc. (f/k/a Atlas Holdings, Inc.) (“Parent”), on the other
hand, and the (ii) Additional Consideration (as defined in the Separation
Agreement dated August 2, 2019 among Executive, Company and Parent), and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, I, on behalf of myself and my heirs, estate, successors and
assigns, do hereby release and forever discharge the “Releasees” hereunder,
consisting of the Company and Parent, and each of their subsidiaries and
affiliates, and, in their capacity as such, each of their predecessors,
successors, partners, directors, officers, employees, attorneys and agents, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent, in connection
with or arising under Executive’s employment with the Company and Parent
(hereinafter called “Claims”), which I now have or have ever had against the
Releasees, or any of them, by reason of any matter, cause, or thing whatsoever
from the beginning of time to the date I sign this Release Agreement.  The
Claims released herein include, but are not limited to: (1) all claims arising
out of or in any way related to Executive’s service or employment relationship
with any of the Releasees or the termination of that relationship; (2) all
claims related to Executive’s compensation or benefits from the any of the
Releasees, including salary, bonuses, commissions, Paid Time Off, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in Parent, the Company or any of their respective
subsidiaries and affiliates (collectively, the “Group Entities”); (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including (without
limitation) claims for discrimination, harassment, retaliation, attorneys’ fees,
and other claims arising under the Age Discrimination in Employment Act, as
amended (the “ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the
Equal Pay Act; the Civil Rights Act of 1866; the Family and Medical Leave Act of
1993, as amended; the Americans with Disabilities Act of 1990, as amended; the
False Claims Act, as amended; the Employee Retirement Income Security Act, as
amended; the Fair Labor Standards Act, as amended; the Sarbanes-Oxley Act of
2002; the Worker Adjustment Notification and Retraining Act; the New Jersey Law
Against Discrimination; the New Jersey Conscientious Employee Protection Act;
the New Jersey Family Leave Act; the New Jersey Wage Payment Law; the New Jersey
Wage and Hour Law; the New Jersey Equal Pay Act; and retaliation claims under
the New Jersey Workers’ Compensation Law; the Florida Civil Rights Act; the
Florida Whistleblower Protection Act; the Florida Workers’ Compensation
Retaliation provision; and the Florida Minimum Wage Act.
.
Notwithstanding the foregoing, this Release Agreement shall not be construed in
any way to release any Claim (i) to payments and benefits under Section 4.4.2
and 4.4.3 of the Employment




Attachment A – Page 1

--------------------------------------------------------------------------------




Agreement, the Separation Agreement or this Release Agreement, (ii) to accrued
or vested benefits I may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with any Group
Entity, (iii) for indemnification and/or advancement of expenses, arising under
any indemnification agreement between Executive and any Group Entity (including
the Employment Agreement) or under the bylaws, certificate of incorporation or
other similar governing document of any Group Entity or to coverage under
applicable directors’ and officers’ or other third party liability insurance
policy(ies) maintained by the Company or any of its affiliates, (iv) to any
rights or benefits that may not be waived pursuant to applicable law, including,
without limitation, any right to unemployment insurance benefits, (v) that
arises after the date I execute this Release Agreement, or (vi) to Executive’s
right to communicate directly with, cooperate with, or provide information to,
any federal, state or local government regulator.
For the avoidance of doubt, nothing in this Release will be construed to
prohibit Executive from filing a charge with, reporting possible violations to,
or participating or cooperating with any governmental agency or entity,
including but not limited to the EEOC, the Department of Justice, the Securities
and Exchange Commission, the National Labor Relations Board, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that I may not
disclose information of the Releasees that is protected by the attorney-client
privilege, except as otherwise required by law. I do not need the prior
authorization of the applicable Releasee to make any such reports or
disclosures, and I am not required to notify the applicable Releasee that I have
made such reports or disclosures.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Employment Agreement for the waiver and release I am providing herein is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) Executive’s waiver and release do not apply to any rights or claims
that may arise after the date I sign this Release Agreement; (b) I should
consult with an attorney prior to signing this Release Agreement (although I may
choose voluntarily not to do so); (c) I have 45 days to consider this Release
Agreement (although I may choose voluntarily to sign this Release Agreement
before the end of the 45-day period) and to return the signed Release Agreement
to the Company; (d) I have seven days following the date I sign this Release
Agreement (the “Revocation Period”) to revoke the Release Agreement as described
below; and (e) this Release Agreement shall not be effective until the date upon
which the Revocation Period has expired, which shall be the eighth day after I
sign this Release Agreement (the “Effective Date”). I understand and agree that
if I choose to revoke this Release Agreement, I must deliver notice of such
revocation in writing, by personal delivery, email or mail, to Nikita Shah,
Chief Human Resources Officer (NShah@Amneal.com) at the Company, 400 Crossing
Blvd, Bridgewater, NJ, 08807, no later than 5:00 p.m. Eastern Time on the last
day of the Revocation Period. If mailed, the revocation must be properly
addressed and postmarked no later than the last day of the Revocation Period.
I represent that I have no lawsuits, claims or actions pending in Executive’s
name, or on behalf of Executive or any other person or entity, against any of
the Releasees. I agree that I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any actual or potential
claim or cause of action of any kind against the Releasees and I shall not
induce or encourage any person or entity to do so, unless compelled or
authorized to do so by law. Notwithstanding the foregoing, I retain




Attachment A – Page 2


 

--------------------------------------------------------------------------------




the right to file a charge with the Equal Employment Opportunity Commission and
equivalent federal, state and local agencies, and to cooperate with
investigations by any such agencies.
I acknowledge and represent that I have not suffered any discrimination or
harassment by any of the Releasees on account of race, gender, national origin,
religion, marital or registered domestic partner status, sexual orientation,
age, disability, veteran status, medical condition or any other characteristic
protected by applicable law. I acknowledge and represent that I have not been
denied any leave, benefits or rights to which I may have been entitled under the
FMLA or any other federal or state law, and that I have not suffered any
job-related wrongs or injuries for which I might be entitled to compensation or
relief. I further acknowledge and represent that, other than the benefits that
will be provided to Executive pursuant to Sections 4.4.2 and 4.4.3 of the
Employment Agreement, the Separation Agreement and this Release Agreement, I
have been paid all wages, bonuses, compensation, benefits and other amounts that
any of the Releasees has ever owed to Executive, and I am not entitled to any
additional compensation, severance or benefits after the date on which
Executive’s employment with the Group Entities terminated, with the sole
exception of any benefit the right to which has vested under the express terms
of a Group Entity benefit plan document.
In addition, I hereby acknowledge Executive’s continuing obligations under the
Employee Confidentiality, Non-Solicitation and Ownership of Inventions Agreement
with the Company and under Section 6 of the Employment Agreement (as amended by
the Separation Agreement), including (without limitation) Executive’s
obligations not to use or disclose any proprietary or confidential information
of the Group Entities. Notwithstanding anything herein or in the Employee
Confidentiality, Non-Solicitation and Ownership of Inventions Agreement with the
Company, I acknowledge and I agree that, pursuant to 18 USC Section 1833(b), I
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
I agree that if I commence any suit arising out of, based upon, or relating to
any of the Claims released under this Release Agreement, then I will pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to such suit; provided, that, this paragraph shall not
apply with respect to any compulsory counterclaims within the meaning of Rule
13(a) of the Federal Rules of Civil Procedure, asserted by Executive against the
Releasees bringing claims against Executive.
I agree that if any provision of this Release Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the Parties insofar as possible under applicable
law. I understand that this Release Agreement, together with the Employment
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between Parent, the Company and Executive with regard to the
subject matter hereof. I am not relying on any promise or representation by
Parent or the Company that is not expressly stated therein.
I acknowledge that in order for this Release Agreement to become effective, I
must sign this Release Agreement and return it by email or mail to Nikita Shah,
Chief Human Resources Officer




Attachment A – Page 3


 

--------------------------------------------------------------------------------




(NShah@Amneal.com) at the Company, 400 Crossing Blvd, Bridgewater, NJ, 08807, on
or within 45 days after the date on which Executive’s employment terminated, and
I must not exercise any right to revoke the Release Agreement as described
above.
I have carefully read and fully understand this Release Agreement, and agree to
be bound by its terms.


By: _____________________________
Name: Robert Stewart            
Date:____________________________














Attachment A – Page 4


 